FILED
                             NOT FOR PUBLICATION                             JAN 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GLENNA JO TRAMELL,                                No. 10-17439

               Plaintiff - Appellant,             D.C. No. 2:09-cv-01470-GEB-
                                                  EFB
  v.

THE GOLDEN 1 CREDIT UNION,                        MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Glenna Jo Tramell appeals pro se from the district court’s judgment

dismissing her employment action as barred by the doctrine of res judicata. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo, Stewart v. U.S.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Bancorp, 297 F.3d 953, 956 (9th Cir. 2002), and we affirm.

      The district court properly dismissed Tramell’s action as barred by the

doctrine of res judicata because it involved the same claims and parties as

Tramell’s prior state court action that was decided on the merits. See Kay v. City of

Rancho Palos Verdes, 504 F.3d 803, 808 (9th Cir. 2007) (stating requirements for

res judicata under California law).

      To the extent that Tramell contends that the state court decision was

erroneous, the district court properly determined that those contentions are barred

by the Rooker-Feldman doctrine. See Exxon Mobil Corp. v. Saudi Basic Indus.

Corp., 544 U.S. 280, 284 (2005) (Rooker-Feldman doctrine bars “cases brought by

state-court losers complaining of injuries caused by state-court judgments rendered

before the district court proceedings commenced and inviting district court review

and rejection of those judgments”).

      Tramell’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                     10-17439